DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 06/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray (US 3,960,191).

Regarding claim 1, Murray discloses a separating device (Fig 3, #26) for separating a fastening element (Fig 3, #28) from a container (Fig 4, #84) filled with fastening elements, comprising a transfer channel (Figs 4 & 6, #20) for transferring the fastening elements in a transfer direction (See Fig 3 illustrating a transfer direction {towards nosepiece, #50}), wherein the transfer channel has a separating section (See Fig 3, #26), having a stop element (Fig 3, #64), which has a blocking position (See Fig 3 illustrating a stop position of the stop element {#64}), in which the stop element projects into the separating section and blocks the transfer channel for the fastening element (See Fig 3 illustrating the stop element {#64} projects into the transfer channel {Fig 4, #20} to stop movement of a fastening element within the transfer channel), with the result that one fastening element rests against the stop element in a waiting position (See Fig 3 illustrating the fastening element {#29} in a waiting position against the stop element {#64}), and an onward transfer position (See movement of fastener {#29} between Fig 3 and Fig 6), in which the stop element allows a movement of the fastening element in the transfer direction to a standby position (See Fig 6 illustrating that the fastening element is in a standby position after movement within the transfer channel); and
a retention element (Figs 3/6, #65), which has a retaining position (See position of retention element {#65} in Fig 6), in which the retention element projects into the separating section and blocks the transfer channel for the fastening element (See Fig 6 illustrating that the retention element projects into the transfer channel {#25}), with the result that the fastening element rests against the retention element in the standby position (See Fig 6 illustrating the fastener element {#29} in a standby position resting against the retention element {#65}), and a release position (See Figs 3/7), in which the retention element allows a movement of the (See Fig 7 illustrating that the fastening element {#28} is released to move beyond the separating section).

Regarding claim 4, Murray further discloses wherein the stop element can be pivoted between the blocking position (See Fig 3) and the onward transfer position (See Fig 6. See further the pivoting action of the stop element between Figs 3 and 6).

Regarding claim 6, Murray further discloses wherein the retention element can be pivoted between the retaining position (See Fig 6 for retaining position of retention element {#65}) and the release position (See Fig 3 for release position of retention element {#65}).

Regarding claim 7, Murray further discloses wherein each fastening element defines a fastening direction (See Figs 3 and 6 illustrating the fastening element defining a fastening direction {towards the nosepiece, #50}) in which the fastening element is provided for driving into an underlying surface (See Figs 2 and 6 illustrating the fastening element provided for driving into an underlying surface), and wherein the transfer channel has a profile (See profile of channel {#20} in Figs 3 and 6) which determines an orientation of the fastening elements (See Figs 3 and 6 illustrating that the transfer channel keeps the fastening elements in an orientation) in which the fastening direction is oriented transversely to the transfer direction (See Fig 3 illustrating the fastening direction is oriented across {transverse} to the transfer direction {at an angle}).

Regarding claim 8, Murray further discloses a magazine attachment (See Fig 1) for a driving device (#12) for driving fastening elements (Fig 3, #28) into an underlying surface (#30), having an add-on part (#22), which has a connecting region (See Fig 4, #22 illustrating a connecting region) for connecting the magazine attachment to the driving device (See Fig 4), and having a contact pressure part (#18), which has a contact region for placing the magazine attachment against the underlying surface (See Fig 2 illustrating that the contact pressure part {#18} places the device against the underlying surface {#30}), wherein the add-on part and the contact pressure part are held against one another (See Fig 4) so as to be movable along a path of movement in a contact pressure direction (See Fig 2), wherein the path of movement is bounded by a normal position (See Figs 3 & 6) and a contact pressure position (See Fig 2. The progression of the contact pressure part {#18} is illustrated in the progression from Fig 6 to Fig 2), and wherein the magazine attachment comprises a separating device (#26) as claimed in claim 1.

Regarding claim 9, Murray further discloses wherein the contact pressure part (#18) has the separating device (#26), wherein the add-on part has an actuating element (#24), which actuates the stop element (#64) and/or the retention element (#65) when the add-on part and the contact pressure part are moved relative to one another in the contact pressure direction (See progression of Fig 6 to Fig 2 illustrating the add-on part {#22} and the contact pressure part {#18} move together towards the contact pressure direction).

Regarding claim 10, Murray further discloses wherein the add-on part has the separating device (See Figs 3 & 4 illustrating that the add-on part {#22} connects the separating device {#26}), wherein the contact pressure part has an actuating element (#66), which actuates the stop element and/or the retention element when the add-on part and the contact pressure part are moved relative to one another in the contact pressure direction (See actuation of the contact pressure part {#18/#24} to actuate the stop/retention elements).

Regarding claim 11, Murray further discloses wherein the stop element (Fig 3, #64) is in the blocking position in the normal position of the magazine attachment (See Fig 3 illustrating a stop position of the stop element {#64} during the normal position) and is in the onward transfer position in the contact pressure position of the magazine attachment (See Fig 3), and wherein the retention element is in the release position (See Figs 3/7 illustrating the release position of the retention element {#65}) in the normal position (See normal position in Fig 3) of the magazine attachment and is in the retaining position (See retaining position in Fig 6) in the contact pressure position of the magazine attachment (See contact position in Fig 6).

Regarding claim 12, Murray further discloses wherein the stop element (Fig 3, #64) is in the onward transfer position in the normal position of the magazine attachment (See Fig 3 illustrating that the stop element is the transfer position when the device is in the normal position) and is in the blocking position in the contact pressure position of the magazine attachment (See Fig 6 illustrating that the stop element is in the block position when the device is in the contact pressure position), and wherein the retention element is in the retaining position in the normal position of the magazine attachment and is in the release position in the contact pressure position of the magazine attachment (See progression from Figs 3, 6, & 7 illustrating that the retention element {#65} moves from a retaining position to a release position during the transition from the normal position {Fig 3} to the contact pressure position {Fig 6/7}).

Regarding claim 13, Murray further discloses wherein the contact pressure part (#18/#50) has a receptacle for a fastening element (See Figs 8 & 9 illustrating a receptacle for holding the fastening element {#28}), a passage for a driving element (See Figs 8 & 9 for a passage for a driving element {#32}), which is mounted on the driving device (See Figs 2 & 3) and with the aid of which a fastening element in the receptacle can be driven into the underlying surface (See Fig 2 illustrating the fastening element {#28} driven into an underlying surface {#30} via a driving device {#32}), and
wherein the transfer channel is provided for the purpose of feeding a fastening element separated in the separating section to the receptacle (See col 3, lines 39-58 describing the feeding of the fastening elements {#28} from the separating section {#26}).

Regarding claim 14, Murray further discloses a fastening system comprising a driving device (#32) for driving fastening elements into an underlying surface (#30) and a magazine attachment (Fig 1) as claimed in claim 8, wherein the connecting region (#22) is connected to the driving device (See Fig 4 illustrating the connecting region is connected to the driving device {Figs 1 & 2}).

Regarding claim 15, Murray further discloses for use in a spatial orientation in which the stop element (#64) is arranged above the retention element (#65), with the result that the (See Figs 3 & 6 illustrating that the fastener elements are transferred via gravity).

Regarding claim 16, Murray further discloses wherein the driving device is a power drill or driver (See Figs 1 and 2 illustrating the device is a driver).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Mukoyama (US 5,799,856).

Regarding claim 2, Murray does not specifically teach wherein the stop element and the retention element are at an adjustable distance from one another in the transfer direction.
	Mukoyama teaches wherein the stop element and the retention element are at an adjustable distance from one another in the transfer direction (See col 1, lines 41-57; col 4, lines 5-14; and col 5, lines 5-20 describing that the distance between a stop and retention element {#11/#10} can be adjusted).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of  being able to adjust the feeding mechanism in order to utilize different sizes of fastening elements; as described by Mukoyama in col 1, lines 41-56.

Regarding claim 18, Murray further discloses wherein the stop element can be pivoted between the blocking position and the onward transfer position (See Fig 6. See further the pivoting action of the stop element between Figs 3 and 6).

Claims 17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Mukoyama, and in further view of Neumeier (US 2014/0076913 A1).

Regarding claim 17, Murray in view of Mukoyama does not specifically teach wherein the stop element can be moved linearly between the blocking position and the onward transfer position.
	Neumeier teaches wherein the stop element can be moved linearly between the blocking position and the onward transfer position (See Figs 4B & 4C. See further ¶ [0029] - [0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray in view of Mukoyama to incorporate the teachings of Neumeier to include a stop and retention element (Figs 4B/4C, #46/#48 of Mukoyama) for linear movement between a blocking position and onward transfer position with the motivation of providing a structure that can support a variety of fastener shapes to feed to the driving device, as described by Mukoyama in ¶ [0032].

Regarding claim 20, Murray in view of Mukoyama does not specifically teach wherein the retention element can be moved linearly between the retaining position and the release position.
	Neumeier teaches wherein the retention element can be moved linearly between the retaining position and the release position (See Figs 4B & 4C. See further ¶ [0029] - [0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray in view of Mukoyama to incorporate the teachings of Neumeier to include a stop and retention element (Figs 4B/4C, #46/#48 of Mukoyama) for linear movement between a blocking position and onward transfer position with the motivation of providing a structure that can support a variety of fastener shapes to feed to the driving device, as described by Mukoyama in ¶ [0032].
	
	
Claims 3, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Neumeier.

Regarding claim 3, Murray does not specifically teach wherein the stop element can be moved linearly between the blocking position and the onward transfer position.
	Neumeier teaches wherein the stop element can be moved linearly between the blocking position and the onward transfer position (See Figs 4B & 4C. See further ¶ [0029] - [0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray in view of Mukoyama to incorporate the teachings of Neumeier to include a stop and retention element (Figs 4B/4C, #46/#48 of Mukoyama) for linear movement between a blocking position and onward transfer position with  providing a structure that can support a variety of fastener shapes to feed to the driving device, as described by Mukoyama in ¶ [0032].

Regarding claim 5, Murray does not specifically teach wherein the retention element can be moved linearly between the retaining position and the release position.
	Neumeier teaches wherein the retention element can be moved linearly between the retaining position and the release position (See Figs 4B & 4C. See further ¶ [0029] - [0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray in view of Mukoyama to incorporate the teachings of Neumeier to include a stop and retention element (Figs 4B/4C, #46/#48 of Mukoyama) for linear movement between a blocking position and onward transfer position with the motivation of providing a structure that can support a variety of fastener shapes to feed to the driving device, as described by Mukoyama in ¶ [0032].

Regarding claim 19, Murray further discloses wherein the stop element can be pivoted between the blocking position and the onward transfer position (See Fig 6. See further the pivoting action of the stop element between Figs 3 and 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731